Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  symbol “;” should have been “:” at line 2.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  use of abbreviated symbol “MES” without providing the full definition.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  symbol “;” should have been “:” at line 7.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  symbol “;” should have been “:” at line 4.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  symbol “;” should have been “:” at line 2.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  use of abbreviated symbol “MES” without providing the full definition.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  symbol “;” should have been “:” at line 4.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  missing ending symbol “.” at line 3.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  symbol “;” should have been “:” at line 3.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  symbol “;” should have been “:” at line 7.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  symbol “;” should be removed at line 15 “… one of; production …”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  symbol “.” should be removed at line 30 “… to do so.; and …”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  symbol “;” should have been “,” at line 34.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  symbol “;” should have been “:” at line 3.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  symbol “;” should have been “:” at line 7.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  symbol “;” should be removed at line 15 “… one of; production …”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 1 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 1 is directed to a record medium storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).


Claim 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 7 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 7 is directed to a record medium storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).


Claim 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 13 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 13 is directed to a record medium storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).


Claim 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The invention as disclosed in claim 17 is directed to non-statutory subject matter.  The claimed invention as a whole must accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result”  (State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d at 1273, 45 USPQ2d at 1601-02).

Claim 17 is directed to a record medium storing a program to be accessed.  No physical aspects of the apparatus are disclosed however, and as such, the “apparatus” amounts to nothing more than a software or a computer listing per se, in that none of the elements recited are computer components or statutory processes, as they are not “acts” being performed.  Such a claimed computer program does not define any structural and functional interrelationships between the computer program and hardware elements of a computer which permit the computer program’s functionality to be realized, and as such is considered functional descriptive material not capable of execution and thus are not capable of producing a useful, concrete and tangible result as required by the State Street Formulation.  It is recommended that the claim be amended to show interactions between the hardware components of the system (processor, hard drive, etc.) and the recited acts of the apparatus (being executed/stored/etc. by the hardware).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norman (US Pub. 2019/0102815).

As per claim 1, Norman discloses a method enabling commercial opportunities for Additive Manufacturing workflow management and commercial use thereof [Fig. 8; para 0107; Fig. 8 illustrates one embodiment of the present invention as a commercial product entitled “Digital Factory”]: 

a. a Digital MES Additive Manufacturing production management platform comprised of software programming code arranged and configured to control general computing hardware and having at least one non-transitory computer-readable memory associated with the general computing hardware [Fig. 5; para 0031, 0076, 0118; a Made-To-Order Digital Manufacturing Enterprise System; claim 21] to: 

b. receive, aggregate, analyze, organize, sort, batch, re-orient, arrange and schedule, by the at least one computing device, a plurality of 3D CAD Model files and their respective geometry treating each 3D CAD Model file and 3D CAD Model geometry described in each 3D CAD Model file as the object being processed and routed by the workflow performed by the system at least one the plurality of 3D CAD Model files having meta data describing respective production criteria for the 3D CAD Model [abstract; Fig. 3, 5D, 5F, 5M, 5G; para 0044, 0073, 0080, 0093-0094, 0097, 0103; claim 21, claim 22, claim 23; cited portions clearly disclose meta data, receive, aggregate, analyze, organize, sort, batch, re-orient, arrange and schedule]; 

c. transfer, route, stream or otherwise make available, by the at least one computing device, each compiled tray file for instructing, at least in part, an additive manufacturing production resource device to produce the geometry of the 3D CAD Model files described in each tray file to do so [Fig. 5F, 7, 18; para 0028, 0079, 0093-0094, 0117; claim 21; cited portions clearly discloses transfer, route, stream, compiled tray file]; 

d. cause, at least in part, indexed production resources to produce the 3D CAD Model geometry in each aggregated tray files [abstract; Fig. 5K, 5M; para 0002, 0033, 0101, 0103; claim 21; cited portions clearly discloses causing, at least in part, indexed production resources to produce].


As per claim 7, Norman discloses a system enabling commercial opportunities for Additive Manufacturing workflow management and commercial use thereof [Fig. 8; para 0107; Fig. 8 illustrates one embodiment of the present invention as a commercial product entitled “Digital Factory”]: Scheduling & NestingKRFT/0005USC01 CLAIMS(Patent) 

a. a Digital MES Additive Manufacturing production management platform comprised of software programming code arranged and configured to control general computing hardware and having at least one non-transitory computer-readable memory associated with the general computing hardware [Fig. 5; para 0031, 0076, 0118; a Made-To-Order Digital Manufacturing Enterprise System; claim 21] to: 

b. receive, aggregate, analyze, organize, sort, batch, re-orient, arrange and schedule, by the at least one computing device, a plurality of 3D CAD Model files and their respective geometry treating each 3D CAD Model file and 3D CAD Model geometry described in each 3D CAD Model file as the object being processed and routed by the workflow performed by the system at least one the plurality of 3D CAD Model files having meta data describing respective production criteria for the 3D CAD Model [abstract; Fig. 3, 5D, 5F, 5M, 5G; para 0044, 0073, 0080, 0093-0094, 0097, 0103; claim 21, claim 22, claim 23; cited portions clearly disclose meta data, receive, aggregate, analyze, organize, sort, batch, re-orient, arrange and schedule]; 

c. transfer, route, stream or otherwise make available, by the at least one computing device, each compiled tray file for instructing, at least in part, an additive manufacturing production resource device to produce the geometry of the 3D CAD Model files described in each tray file to do so [Fig. 5F, 7, 18; para 0028, 0079, 0093-0094, 0117; claim 21; cited portions clearly discloses transfer, route, stream, compiled tray file]; 

d. cause, at least in part, indexed production resources to produce the 3D CAD Model geometry in each aggregated tray files [abstract; Fig. 5K, 5M; para 0002, 0033, 0101, 0103; claim 21; cited portions clearly discloses causing, at least in part, indexed production resources to produce].

As per claim 13, Norman discloses a method enabling commercial opportunities for optimizing production resource utilization in a manner particularly useful for Additive Manufacturing and commercial use [Fig. 8; para 0107; Fig. 8 illustrates one embodiment of the present invention as a commercial product entitled “Digital Factory”] thereof comprising: 

a. a production scheduling system controller comprised of software programming code arranged and configured to control general computing hardware and having at least one non-transitory computer-readable memory associated with the general computing hardware [Fig. 5; para 0031, 0076, 0118; a Made-To-Order Digital Manufacturing Enterprise System; claim 21] to: 

b. receive, in an order aggregation device, associated with the Additive Manufacturing production scheduling controller, data describing an aggregation of a plurality of 3D CAD Model files and corresponding production criteria for at least one or each respective 3D CAD Model file received by the system [abstract; Fig. 2, 5, 5A, 5D; para 0073; claim 21, claim 22, claim 23; cited portions clearly disclose data, receive, aggregate]; 

c. determine, by the production scheduling system controller at least solution for optimizing production resource utilization based on analyzing at least one of production criteria for each 3D CAD Model file, 3D CAD Model geometry data in each 3D CAD Model file, capacity constraints, geospatial location, delivery time, and commercial user parameters and specifications [Fig. 5F, 5M; para 0103; claim 21, claim 23; cited portions clearly disclose master production scheduling, analyze, optimize production, geospatial location, commercial user parameters and specifications]; 

d. cause, by the production system scheduling controller, an Additive Manufacturing nesting system controller and stacking system controller, performing a packing function for 3D CAD Model geometry, in order to arrange and compile batches of the geometry described in the 3D CAD Model files into tray files based on the at least one solution for optimizing production resource utilization [Fig. 3, 5G, 5H; para 0073, 0098; claim 21, claim 22, claim 23; cited portions clearly disclose nesting, stacking, packing, batches, tray files]; 

e. schedule, by the production scheduling system controller, each system generated tray file into the production queue of available indexed production resources based on the at least one solution,CLAIMS(Patent) transfer, route, stream or otherwise make available, by the production scheduling controller, the tray files for instructing, at least in part, an additive manufacturing device to produce the geometry of the 3D CAD Models described within the tray file to do so [Fig. 3, 5, 5F; para 0028, 0073, 0093-0096; claim 21; cited portions clearly disclose scheduling, indexed production resources, transfer, route, stream]; and 

f. cause, at least in part, indexed production resources to produce the 3D CAD Model geometry in each aggregated tray files [abstract; Fig. 5K, 5M; para 0002, 0033, 0101, 0103; claim 21; cited portions clearly discloses causing, at least in part, indexed production resources to produce].


As per claim 17, Norman discloses a system enabling commercial opportunities for optimizing production resource utilization in a manner particularly useful for Additive Manufacturing and commercial use [Fig. 8; para 0107; Fig. 8 illustrates one embodiment of the present invention as a commercial product entitled “Digital Factory”] thereof comprising: 

a. a production scheduling system controller comprised of software programming code arranged and configured to control general computing hardware and having at least one non-transitory computer-readable memory associated with the general computing hardware [Fig. 5; para 0031, 0076, 0118; a Made-To-Order Digital Manufacturing Enterprise System; claim 21] to: Scheduling & NestingKRFT/0005USC01 CLAIMS(Patent) 

b. receive, in an order aggregation device, associated with the Additive Manufacturing production scheduling controller, data describing an aggregation of a plurality of 3D CAD Model files and corresponding production criteria for at least one or each respective 3D CAD Model file received by the system [abstract; Fig. 2, 5, 5A, 5D; para 0073; claim 21, claim 22, claim 23; cited portions clearly disclose data, receive, aggregate]; 

c. analyze and determine, by the production scheduling system controller at least solution for optimizing production resource utilization based on at least one of; production criteria for each 3D CAD Model file, 3D CAD Model geometry data in each 3D CAD Model file, capacity constraints, geospatial location, delivery time, and commercial user parameters and specifications [Fig. 5F, 5M; para 0103; claim 21, claim 23; cited portions clearly disclose master production scheduling, analyze, optimize production, geospatial location, commercial user parameters and specifications]; 

d. cause, by the production system scheduling controller, an Additive Manufacturing nesting system controller and stacking system controller, performing a packing function for 3D CAD Model geometry, in order to arrange and compile batches of the geometry described in the 3D CAD Model files into tray files based on the at least one solution for optimizing production resource utilization [Fig. 3, 5G, 5H; para 0073, 0098; claim 21, claim 22, claim 23; cited portions clearly disclose nesting, stacking, packing, batches, tray files]; 

e. schedule, by the production scheduling system controller, each system generated tray file into the production queue of available indexed production resources based on the at least one solution [Fig. 3, 5, 5F; para 0028, 0073, 0093-0096; claim 21; cited portions clearly disclose scheduling, indexed production resources, transfer, route, stream]; 

f. transfer, route, stream or otherwise make available, by the production scheduling controller, the tray files for instructing, at least in part, an additive manufacturing device to produce the geometry of the 3D CAD Models described within the tray file to do so [Fig. 5F, 7, 18; para 0028, 0079, 0093-0094, 0117; claim 21; cited portions clearly discloses transfer, route, stream, compiled tray file]; and 

g. cause, at least in part, indexed production resources to produce the 3D CAD Model geometry in each aggregated tray files [abstract; Fig. 5K, 5M; para 0002, 0033, 0101, 0103; claim 21; cited portions clearly discloses causing, at least in part, indexed production resources to produce].


As per claims 2 and 8, Norman discloses comprising of software controller modules each comprised of software programming code arranged and configured to control general computing hardware and having at least one non-transitory computer-readable memory associated with the general computing hardware to: Scheduling & NestingKRFT/0005USC01 CLAIMS(Patent) 

a. determine, by the at least one computing device, a sorting plan for received and aggregated 3D CAD Model files based on at least one production criteria for each respective 3D CAD Model file [Fig. 3, 5F; para 0073, 0093-0094; claim 21; sorting; production criteria]; 

b. sort, by the at least one computing device, the plurality of 3D CAD Model files into subset groups of 3D CAD Model files based on at least one production criteria for each respective 3D CAD Model file [Fig. 3, 5F; para 0073, 0093-0094; claims 21-22; sorting; subset groups]; 

c. analyze, by the at least one computing device, the 3D CAD Model geometry in each 3D CAD Model file to determine at least one production resource meeting the production criteria of the 3D CAD Model geometry within the 3D CAD Model file [Fig. 5M; para 0103; claims 21, 23-25; analyzing]; 

d. determine, by the at least one computing device, a packing capacity plan solution for batches of 3D CAD Model file geometry described in the 3D CAD Model files in each batch that optimizes utilization of a selected production resource according to the production criteria and bounding box or printable area of the production resource [claim 21; packing]; 

e. re-orient, by the at least one computing device, the 3D CAD Model geometry in each 3D CAD Model file in each batch of 3D CAD Model files in order to create an arrangement of the geometry that optimizes utilization of a production resource based on the packing plan solution [claims 23, 40; re-orient]; 

f. compile, by the Additive Manufacturing packing system, the optimized arrangement of the batch of 3D CAD Model geometry into at least one tray file containing the data describing the geometry of the batch of 3D CAD Model files in the batch [claim 21; compile]; and Scheduling & NestingKRFT/0005USC01 CLAIMS(Patent) 

g. schedule, by the at least one computing device, each compiled tray file, to the production queue of at least one indexed production resource meeting the production criteria of each tray file [Fig. 5F; para 0093; claim 21; schedule].

As per claims 3 and 9, Norman discloses enabling the commercial user to define at least one of: 3D Printer Device profiles for a plurality of 3D Printer devices and parameters, values and specifications defining workflow criteria and wherein the 3D Printer device profiles include at least one of: printing materials, a bounding box or printable area, the build speed, device resolution for each defined 3D Printer device; and a. a production planning and scheduling interface displaying the production queue of each 3D Printer Device indexed within and used by the system for production [claims 21, 24; enabling; in a profile for each first user; printing materials; bounding box; print speed; production planning and scheduling].

As per claims 4, 10, 14, and 18, Norman discloses additionally comprised of software programming modules comprised of software programming code arranged and configured to enable the system to operate in conjunction with an API or application Programming Interface [claim 21; Application Programming Interface (API)].

As per claims 5, 11, 15, and 19, Norman discloses additionally comprised of software programming modules comprised of software programming code arranged and configured to integrate with a PDM/PLM system in order to receive copies of 3D CAD Model files from the PDM/PLM system into an order aggregation device associated with the system and associated production criteria for each 3D CAD Model file [Fig. 5F; para 0046].

As per claim 6, 12, 16, and 20, Norman discloses additionally arranged to utilize a digital traveler modular controller for part marking and identification [Fig. 5I; para 0099; claim 31; traveler input and definition interface; identification markings].


Short summary of the cited reference by the examiner in PTO-892 form but not used in the rejection above.
B. US-20110313878 discloses methods and systems for designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device.
C. US-20150379599 discloses systems and methods are provided for fabricating products on demand. In some embodiments, a manufacturable model, which may include information about a three-dimensional representation of a product to be fabricated, is received by a user of an electronic system and may be validated by the electronic system.
D. US-20160107393 discloses optimization of a production process for a component to be produced by additive manufacturing, by means of a simulation of the production process.
E. US-6985876 discloses a system and method for enabling a user of an e-commerce system to visually view and/or configure a product for purchase.
F. US-20110145100 discloses a system and method are described for digitally processing a stationery order and for selecting an optimum fulfillment site for fulfilling the stationery order.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116